Title: To James Madison from John Steele, 21 June 1802 (Abstract)
From: Steele, John
To: Madison, James


21 June 1802. Encloses a copy of a letter he wrote to the secretary of the treasury for JM’s perusal and asks JM to return it when convenient. “It would be agreeable … that the President shd. see it; but … the Secry. of the Treasy. may perhaps have shown to him the original.”
 

   
   RC (Nc-Ar: Steele Papers). 1 p. Printed in Wagstaff, Papers of John Steele, 1:283.



   
   Steele’s letter to Gallatin, 4 June 1802, commented on “the Report of the Committee of investigation which relates to the expenses of removal from the City of Philadelphia to the permanent seat of Government.” The committee report had cast doubt on the legality of certain payments to executive branch officials for the removal of their offices to Washington, and Steele’s letter was intended to convince Gallatin that the payments were “defensible as well in an equitable sense, as according to the strict letter of the law” (printed ibid., 1:275–81).


